Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 10-BG-200

                      IN RE KELLY A. CROSS, RESPONDENT.

                        A Suspended Member of the Bar
                  of the District of Columbia Court of Appeals
                         (Bar Registration No. 500189)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                                 (BDN-476-09)

(Submitted March 6, 2017                               Decided March 16, 2017)

      Before GLICKMAN, FISHER, and THOMPSON, Associate Judges.

      PER CURIAM: Respondent Kelly A. Cross pleaded guilty in 2009 to one

count of misdemeanor video voyeurism in violation of D.C. Code § 22-3531 (c)

(2012 Repl.), after he secretly taped a man who was undressing in the locker room

of a gym. The Board on Professional Responsibility (“the Board”) determined that

Mr. Cross had committed a crime of moral turpitude on the facts. The Board also

found that Mr. Cross had violated Rules 8.4 (b) and 8.4 (c) of the District of

Columbia Rules of Professional Conduct.      It recommends that Mr. Cross be

disbarred pursuant to D.C. Code § 11-2503 (a) (2012 Repl.), which requires
                                           2

disbarment when a member of the Bar is convicted of a crime involving moral

turpitude.1



      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the Court will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also

In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to

the Board’s report and recommendation, our deferential standard of review

becomes even more deferential.”). Neither Mr. Cross nor Disciplinary Counsel has

filed an exception to the Board’s Report and Recommendation.



      Accordingly, it is ORDERED that Kelly A. Cross is disbarred from the

practice of law in the District of Columbia. We direct Mr. Cross’s attention to the

requirements of D.C. Bar R. XI, § 14 (relating to disbarred and suspended

attorneys) and § 16 (relating to eligibility for reinstatement).



                                               So ordered.



      1
        Following the issuance of an order to show cause—to which Mr. Cross
never responded—we suspended him from the practice of law in the District of
Columbia pending final disposition of this proceeding.